STATE OF MICHIGAN

                           COURT OF APPEALS



CHARLIE DAVIS,                                                      UNPUBLISHED
                                                                    June 21, 2016
               Plaintiff-Appellant,

v                                                                   No. 326126
                                                                    Oakland Circuit Court
STATE FARM MUTUAL AUTOMOBILE                                        LC No. 2012-128251-NF
INSURANCE COMPANY,

               Defendant-Appellee.


Before: M. J. KELLY, P.J., and CAVANAGH and K. F. KELLY, JJ.

PER CURIAM.

        Plaintiff appeals as of right an order denying his motion to confirm an arbitration award
and for entry of judgment in his favor that included an award of case evaluation sanctions. We
affirm.

       Plaintiff was involved in a motor vehicle accident in 2011 and sought first-party no-fault
insurance benefits from defendant. When no-fault benefits were denied, plaintiff filed a lawsuit.
The matter proceeded to case evaluation and was evaluated at $30,000. Plaintiff accepted the
evaluation, but defendant rejected it.

        Eventually the parties entered into an arbitration agreement, which provided that
plaintiff’s claim for “benefits, interest, costs and attorney fees” would be submitted to binding
arbitration under MCL 691.1681. The agreement also provided that, in consideration for
arbitrating plaintiff’s claims, the circuit court case would “be dismissed with prejudice and
without costs to either party,” but the court would retain jurisdiction “for issues consistent with
this Agreement.” The arbitration agreement also stated: “The decision of the arbitrators will
represent a full and final award and extinguish Defendant’s liability for all No-Fault claims for
past and present PIP benefits, and past and present No-Fault costs, interest and attorney fees.
Judgment upon the award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.” Thereafter, a stipulated order of dismissal was entered by the trial court,
which stated that plaintiff’s claims against defendant were “dismissed with prejudice and without
costs, pursuant to the Arbitration Agreement.” The order also provided that the court would
retain jurisdiction pursuant to the arbitration agreement, but that the order resolved “the last
pending claim in this matter and closes the case.”



                                                -1-
        The matter proceeded to arbitration and plaintiff was awarded $37,500 in full satisfaction
of all no-fault benefits through the date of the award, as well as all no-fault interest, costs, and
attorney fees. Plaintiff then filed a motion to confirm the arbitration award and for entry of a
judgment. Plaintiff’s proposed judgment attached to his motion was for $37,500, plus “interest,
costs, fees, and Case Evaluation costs and sanctions pursuant to MCL 691.1681, 600.2441,
600.6305, 600.6306, 600.6013; MCR 2.601, 2.602, 2.625, and 2.403(O).” That is, plaintiff’s
proposed judgment was not in the amount of $37,500. Defendant opposed the motion, arguing
that the underlying circuit court case was dismissed in its entirety, with prejudice; thus,
plaintiff’s claim for case evaluation sanctions was frivolous and clearly designed to harass
defendant. The trial court agreed with defendant that plaintiff was not entitled to case evaluation
sanctions because the case was dismissed with prejudice and the parties entered into a binding
agreement to settle all claims. Accordingly, the trial court entered an order denying plaintiff’s
motion. This appeal followed.

        Plaintiff argues that the trial court erred in denying his requests to enter judgment on the
arbitration award and to award him case evaluation sanctions under MCR 2.403(O). We
disagree.

        This Court reviews de novo a trial court’s decision to enforce or vacate a statutory
arbitration award. Fette v Peters Const Co, 310 Mich. App. 535, 541; 871 NW2d 877 (2015).
Issues of contract, court rule, and statutory interpretation are reviewed de novo. Rory v
Continental Ins Co, 473 Mich. 457, 464; 703 NW2d 23 (2005); Bint v Doe, 274 Mich. App. 232,
234; 732 NW2d 156 (2007). And the decision whether to award case evaluation sanctions under
MCR 2.403(O) is reviewed de novo as a question of law. Smith v Khouri, 481 Mich. 519, 526;
751 NW2d 472 (2008).

        The parties’ arbitration is governed by the Uniform Arbitration Act (UAA), MCL
691.1681 et seq. Relevant here is MCL 691.1702, which provides: “After a party to an
arbitration proceeding receives notice of an award, the party may move the court for an order
confirming the award at which time the court shall issue a confirming order unless the award is
modified or corrected . . . or is vacated . . . .” And, MCL 691.1705(1) provides: “On granting an
order confirming . . . an award, the court shall enter a judgment that conforms with the order.”

        Here, after the arbitration award in the amount of $37,500 was issued, plaintiff filed a
motion seeking entry of a judgment that was not in the amount of $37,500. Rather, plaintiff’s
proposed judgment was for $37,500, plus “interest, costs, fees, and Case Evaluation costs and
sanctions . . . .” MCL 691.1705(1) mandates that the judgment entered on the arbitration award
“conform[] with the order” entered under MCL 691.1702 confirming the award. Because
plaintiff requested the trial court to enter a judgment that would not conform to an order
confirming the arbitration award of $37,500, the trial court properly denied plaintiff’s motion.

        And the trial court was without authority to enter a judgment in an amount other than the
amount awarded by the arbitrators. The arbitration agreement did not provide that case
evaluation sanctions would apply. See Cusumano v Velger, 264 Mich. App. 234, 235, 237-238;
690 NW2d 309 (2004). To the contrary, the parties’ arbitration agreement provided that (1) the
circuit court case was “dismissed with prejudice and without costs to either party,” (2) the court
retained jurisdiction only to address issues consistent with the arbitration agreement and for entry

                                                -2-
of judgment “upon the award rendered by the arbitrators,” and (3) the arbitrators’ decision
represented “a full and final award.” Contracts are to be enforced according to their plain
language. Rory, 473 Mich. at 468. Further, the stipulated order of dismissal entered by the trial
court provided that the court retained jurisdiction pursuant to the arbitration agreement, but the
order resolved “the last pending claim in this matter and closes the case.”

        Plaintiff argues that he was entitled to an award of case evaluation sanctions and cites
Acorn Investment Co v Mich Basic Prop Ins Ass’n, 495 Mich. 338; 852 NW2d 22 (2014), in
support of his argument. However, that case is factually distinguishable in several critical
respects, including that a stipulated order of dismissal had not been entered by the trial court
before the issue of damages was referred to an appraisal panel and an appraisal award was
issued. Id. at 344-345. Rather, in that case, the action proceeded to a judgment and the
judgment was entered “as a result of a ruling on a motion after rejection of the case evaluation.”
Id. at 350-351, citing MCR 2.403(O)(2)(c). In this case, a judgment was not entered “as a result
of a ruling on a motion after rejection of the case evaluation.” See id. at 350.

        Further, MCR 2.403(O)(1) provides for case evaluation sanctions “[i]f a party has
rejected an evaluation and the action proceeds to verdict . . . .” In this case, “the action” was
dismissed by stipulated order before the arbitration occurred—the action did not proceed to
“verdict.” See also Jerico Constr, Inc v Quadrants, Inc, 257 Mich. App. 22, 31; 666 NW2d 310
(2003). For purposes of case evaluation sanctions, a “verdict” is “(a) a jury verdict, (b) a
judgment by the court after a nonjury trial, and (c) a judgment entered as a result of a ruling on a
motion after rejection of the case evaluation.” MCR 2.403(O)(2). As the Acorn Court noted:
“A ‘judgment’ is a court’s final determination of the rights and obligations of the parties in a
case.” Acorn, 495 Mich. at 351 (quotation marks, footnote, and citation omitted). In this case,
the civil action was dismissed and an arbitration panel, not the trial court, determined the rights
and obligations of the parties. See id. at 355-356.

       In summary, the trial court properly denied plaintiff’s request for entry of a judgment that
was not in the amount of the arbitration award and properly denied plaintiff’s request for case
evaluation sanctions.

       Affirmed. Defendant is entitled to costs as the prevailing party. See MCR 7.219(A).



                                                             /s/ Michael J. Kelly
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Kirsten Frank Kelly




                                                -3-